NOTE: Pursuant to Fed. Cir. R. 47.6, this disposition is
               not citable as precedent. It is a public record.

 United States Court of Appeals for the Federal Circuit



                                       04-7076

                                  MARY A. PORTER,

                                                      Claimant-Appellant,

                                           v.

                ANTHONY J. PRINCIPI, Secretary of Veterans Affairs,

                                                      Respondent-Appellee.




                          ________________________

                          DECIDED: November 3, 2004
                          ________________________


Before MAYER, Chief Judge, GAJARSA and LINN, Circuit Judges.

PER CURIAM.

      Mary A. Porter seeks review of the final decision of the United States Court of

Appeals for Veterans Claims denying her request for reconsideration and dismissing her

appeal. Porter v. Principi, No. 03-1645 (Vet. App. Dec. 22, 2003). Porter has failed to

identify a final Board of Veterans’ Appeals decision from which she was entitled to

appeal to the Veterans Court or to this court. To the extent Porter was again seeking to

appeal the board’s October 30, 2001 decision, with the corresponding Veterans Court
decision issued on January 28, 2003, she did not meet the filing deadline of this court.

See 38 U.S.C. § 7292(a); 28 U.S.C. § 2107(b); Fed. R. App. P. 4(a)(1); see also

Sofarelli Assoc., Inc. v. United States, 716 F.2d 1395, 1396 (Fed. Cir. 1983) (the

requirement to file a notice of appeal within 60 days from the date of entry of the

judgment is mandatory and jurisdictional). Accordingly, we affirm.




04-7078                                    2